Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to the Drawings
Jagged Line Quality
The drawing disclosure does not meet the requirements of 37 CFR 1.84. The drawings are rough and informal and not acceptable for use on a printed patent. The lines appear rough, sketch-like, and not sharp. Lines must be uniformly thick and well defined, clean, and durable (see 37 CFR 1.84(l). The line quality must be made to meet the appropriate standards. (37 CFR § 1.84(l) and (37 CFR § 1.152). It is recommended that the applicant amends ALL figures to have a better line quality.

It is extremely important that very good drawings are provided for a design patent. The drawings must be so well drawn and so complete that nothing in the design is unclear. The requirements for design patent drawings are very specific. They must meet standards that are established by official Patent Rules, 37 CFR § 1.84 and 37 CFR § 1.152. It is important the applicant remembers that these issues are seen throughout ALL figures, and that the figure(s) used below are used as an example to show areas of concern, but aren’t limited to just the areas shown below. See annotated drawings below:


    PNG
    media_image1.png
    617
    1364
    media_image1.png
    Greyscale


Rejection Under 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and nonenabling for the following reason(s):

Inconsistent Pattern
There appears to be an inconsistency shown in the grip feature located at the center most part of the knob features. The patterns shown in figures 1.1, 1.3, ,1.9 and 1.10 are inconsistently shown when comparing each of these views. Specifically, the shading of the grips vary in band locations and thickness, making some areas appear lighter and other areas darker having multiple areas that appear black. “Solid black shading areas are not permitted, except when used to represent bar graphs or color.” See 37 CFR 1.84 (m). It is recommended that the applicant amends the grip feature of the knobs to be consistent throughout all figures. See annotated drawing(s) below:

    PNG
    media_image2.png
    1520
    1263
    media_image2.png
    Greyscale



Missing Draft Line
Additionally, there appears to be a missing draft line in 1.9 where the is not a draft line shown connecting the cold show mount feature. It is recommended the applicant add the draft line into 1.9 to show the feature properly. See annotated drawing(s) below:



    PNG
    media_image3.png
    593
    728
    media_image3.png
    Greyscale








Unknown Interior Areas

    PNG
    media_image4.png
    984
    1174
    media_image4.png
    Greyscale
Due to the lack of views showing the interior portions of the claim, the examiner cannot fully understand the locations of some of the pad-like features shown in figures 1.1, 1.2, 1.5, 1.6, 1.7, 1.8 and 1.9. Additionally the padding features in 1.1 and 1.7 appear to be inconsistently shown. Specifically, Section 2 and Section 3 marked in the annotated drawing below are shown to be inconsistent. Section 2 and Section 3 in 1.1 are shown to only have 1 section, while in 1.7, Section 2 and Section 3 show 3 sections. It is recommended the applicant amends the drawings to put all of the padding features of the unknown pads locations into broken lines, while also amending 1.1 and 1.7 to show the Section 2 and Section 3 pad features consistently. See annotated drawing(s) below:




    PNG
    media_image5.png
    937
    1173
    media_image5.png
    Greyscale













Lastly, the internal features in 1.9 lacks depth and cannot be determined from a singular view. The internal features seen in 1.9 are not seen in other views. See annotated drawing(s) below:



    PNG
    media_image6.png
    741
    825
    media_image6.png
    Greyscale


To overcome this rejection, it is suggested that applicant may disclaim the portions / elements / features that are considered non-enabled and indefinite by converting them to broken lines, thus removing them from the claim.  The applicant is also reminded that use of broken lines may necessitate the addition of a feature statement (in the form of a broken line statement) to be added to the specification. 

Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawings be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture. See MPEP § 1503.02.  
Accordingly, the overall shape, appearance and configuration of the invention cannot be understood due to the poor line quality and the lack of shading due to the black areas.  Therefore, the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the claimed design without resorting to conjecture.

Any amendment to the claim must meet the written disclosure requirement of 35 U.S.C. § 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa. The applicant is reminded to be sure not to add new matter to the amended drawings. See 35 USC § 132 and 37 CFR 1.121(f) for new matter.

New Drawing Submission
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.

Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  If applicants’ response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The examiner recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.

Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below. 

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 ·
Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions

Conclusion
The claim stands rejected under 35 U.S.C. § 112 (a) and (b) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loryn K LeBlanc whose telephone number is (571)272-9160. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Bao-Yen T. Nguyen can be reached on (571)-270-0217. The Examiner’s Supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.K.L./
Examiner, Art Unit 2914                            
/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919